Citation Nr: 0019445	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for paranoid schizophrenic 
reaction.


REPRESENTATION

Appellant represented by:	L. D. D.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to February 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1998 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied a claim of 
service connection for paranoid schizophrenic reaction.


FINDING OF FACT

No competent medical evidence has been submitted to show that 
the veteran currently experiences a schizophrenic reaction.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for paranoid schizophrenic 
reaction.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has a schizophrenic reaction that originated in or was made 
worse by military service. 

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The veteran's service medical records include copies of May 
1956 enlistment and July 1958 re-enlistment examination 
reports that are negative for complaints and/or a diagnosis 
of a psychiatric disorder.  Thereafter, a November 1958 
treatment record shows that the veteran complained of 
nervousness.  He reported that he had had a nervous breakdown 
in 1956 that required 30 days of hospitalization.  In 
December 1958, an examiner opined that they were dealing with 
a chronic problem involving paranoia.  In January 1959, a 
medical evaluation board (MEB) examination was conducted 
because of the veteran's complaints of nervousness and an 
uncontrollable tendency to leave his assigned post.  The MEB 
noted that the veteran, prior to enlistment, had been 
hospitalized in 1955 at age 18 because of marked religiosity, 
bizarre behavior, a fixed delusional idea, sleep and appetite 
disturbance, and anxiety.  It was noted that a copy of a 
hospital report showed that the diagnosis was schizophrenic 
reaction.  The MEB diagnosed the veteran with "schizophrenic 
reaction, paranoid type, chronic, manifested by ideas of 
reference, autism, depression, and unsatisfactory performance 
of duty."  Likewise, on the occasion of his January 1959 
separation examination, the diagnosis was "schizophrenic 
reaction, paranoid type."

Following military service, in May 1960, the South Carolina 
Mental Health Commission notified the RO that the veteran had 
been hospitalized in May 1960 for maintenance and medical 
care.  

Private treatment records from Dr. William Duke, dated from 
November 1995 to December 1995, and from Oconee Memorial 
Hospital, dated in November 1997, were received by the RO.  
While the majority of these records show the veteran's 
complaints, diagnoses, and/or treatment for disabilities 
unrelated to the current issue on appeal, the November 1997 
treatment records from Oconee Memorial Hospital include a 
diagnosis at discharge of "[d]epression."

The veteran and his brother testified at a video hearing 
before the undersigned in June 2000.  It was testified that, 
while the veteran had undergone psychiatric hospitalization 
at a state facility, in approximately 1955, the veteran's 
problems at that time had been very minor.  The veteran, 
while hospitalized in 1955, was treated because he was very 
upset.  However, the veteran could not recall why he had been 
upset.  Next, it was reported that the veteran, upon entering 
military service, had a physical examination that he passed.  
It was also noted that the veteran had not sought to conceal 
from the service department his earlier psychiatric 
hospitalization.  The veteran, while in military service, 
worked in supply.  It was reported that he started having 
problems with frequently abandoned his post and being 
reported as absent without authority.  It was speculated that 
the veteran had abandoned his post as a way of dealing with 
pressure, nervousness, and/or anxiousness.  Next, it was 
reported that these were the same types of feelings that the 
veteran had felt when he had been hospitalized in 1955.  
Moreover, it was opined that his adverse symptomatology 
became worse while in military service.  Following the 
veteran's separation from military service, while he had had 
two "aborted" marriages, he had lived a very withdrawn 
life.  It was also reported that the veteran had been 
hospitalized in approximately May 1960 at a state hospital 
because of psychiatric problems, and he was placed on 
medication at that time.  It was felt that the veteran should 
have filed a claim and/or been awarded benefits since his 
separation from military service.  Moreover, it was reported 
that the veteran, like his parents before him, did not 
challenge authority and simply lived with adverse 
determinations that came his way.

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  None of 
the records on appeal includes a medical diagnosis of current 
schizophrenic reaction or nexus between any such problem and 
that which the veteran experienced in service.  Although the 
MEB report refers to the veteran's schizophrenic reaction as 
being "chronic," the salient point to be made is that there 
is no current diagnosis of such a disability.  Nor has there 
been any such diagnosis evident since the veteran's 
separation from service many years ago in 1959.  Without 
evidence that the veteran currently experiences the claimed 
disability, the first prong of Caluza is not met, no matter 
how the disability might have been characterized 40 years 
earlier.  While certain diseases are by definition 
"chronic," such as those listed in 38 C.F.R. § 3.309, there 
was no diagnosis of a psychosis made in service or thereafter 
such that the presumption of 38 C.F.R. § 3.307 (1999) would 
apply.  38 C.F.R. §§ 3.307, 3.309 (a psychosis may be 
presumed to have been incurred in or aggravated by service if 
manifested to a compensable degree within a year of 
separation from service).  In other words, the veteran was 
found to have had a schizophrenic type reaction.  
Schizophrenia--a disability for which the presumption 
applies--was not diagnosed.  For these reasons, the Board 
finds that the claim is not well grounded.  Caluza, supra.

In reaching its conclusions, the Board recognizes that the 
veteran is competent to describe symptoms he experienced 
during military service and since, and that his brother is 
competent to describe the manifestations of the veteran's 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (lay witnesses are competent to describe painful 
experiences and symptoms that result therefrom); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  However, 
neither the veteran nor his brother is competent to provide 
the necessary medical evidence to make the claim well 
grounded.  Id.


ORDER

Service connection for paranoid schizophrenic reaction is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

